Appeal from a decree of the Surrogate’s Court of Rensselaer county, entered October 20, 1936, allowing a claim for services as a sawyer and farmhand, rendered by Joseph Sherman for decedent John S. Barry in his lifetime. Joseph Sherman died aft&r the death of John S. Barry and Sherman’s wife was appointed administratrix. The widow presented a claim, and then she died. The decree directed payment to the administratrix de bonis non of Joseph Sherman. The claim was contested on the ground that there was no adequate *815proof of the rendition of the services, and also that it was incumbent upon the claimant to prove non-payment of the claim. The proof was sufficient to support the claim, and the burden of proving non-payment was not on the claimant. (Lerche v. Brasher, 104 N. Y. 157, 161.) Decree unanimously affirmed, with costs to the respondent. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.